DETAILED ACTION
Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-4, 6-8, 10-13, 15, 16, 18, 20-23, 26 and 27 are pending in the present application.  The instant claims are rejected as indicated below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 26 recites “wherein the subject is a neonate”.  Although, the present specification describes treating necrotizing enterocolitis in premature infants is does not describe said treatment in any neonate.  In other words, a premature infant is a neonate but not every neonate is a premature infant.
It is suggested applicant delete the instant claim.
Double Patenting
The rejection of claims 5, 24 and 25 on the ground of nonstatutory double patenting over claims of US Patent No. 10.238,664 is made moot by the cancellation of the instant claims.

The rejection of claims 1-4, 6-8, 10, 11, 15, 16, 18 and 21-23 on the ground of nonstatutory double patenting over claims of US Patent No. 10.238,664 is withdrawn.

The provisional rejection of claims 5, 24 and 25 on the ground of nonstatutory double patenting over claims of copending Application No. 16/910,706 is made moot by the cancellation of the instant claims.

The provisional rejection of claims 1-4, 6-8, 10, 11, 15, 16, 18 and 21-23 on the ground of nonstatutory double patenting over claims of copending Application No. 16/910,706 is maintained and claims 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting.
The instant claims as amended recite a method of “treating necrotizing enterocolitis” utilizing an oxysterol whereas the reference claims are directed to a method of “promoting oligodendrogenesis”.  According to the present specification, oxysterols promote oligodendrogenesis (see paragraphs 0025, 0028, 0032, Example 5 (paragraph 0160-0161)).  Therefore, treatment of necrotizing enterocolitis would inherently result in promotion of oligodendrogenesis as recited by the reference claims.
Applicant’s statement that the rejection be held in abeyance is noted.


Claim Rejections - 35 USC § 112
The rejection of claims 5, 9, 14, 17, 19, 24 and 25 under 35 USC 112, first paragraph, scope of enablement is made moot by the cancellation of the instant claims.

The rejection of claims 1-4, 6-8, 10-13, 15, 16, 18 and 20-23 under 35 USC 112, first paragraph, scope of enablement is withdrawn.

The rejection of claims 5, 9, 14, 17, 19, 24 and 25 under 35 USC 112, first paragraph, written description is made moot by the cancellation of the instant claims.

The rejection of claims 1-4, 7, 10-13, 15, 16, 18 and 20-23 under 35 USC 112, first paragraph, written description is withdrawn.

Claims 15, 16, 18, 20 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the disclosure as filed is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species). 
As recognized by MPEP § 608.04(a), “[n]ew matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).”
The instant application also does not sufficiently describe the invention as it relates to:
Claims 15, 16, 18 and 20:
The claims were amended to recite the combination of immunosuppressive agents or corticosteroid, vitamin D, a retinoid, etc. with an oxysterol for treatment of necrotizing enterocolitis.  However, according to the present specification:

    PNG
    media_image1.png
    111
    622
    media_image1.png
    Greyscale
whereas, for treatment of Crohn’s disease, ulcerative colitis, psoriasis, etc. said oxysterol may be 
Claim 26:
The claim relates to treating necrotizing enterocolitis utilizing an oxysterol in “neonate” in general.
The present specification sets forth the use of oxysterols in treating premature infants.
The claim lacks written description because there is no disclosure of treating neonate in general.  A neonate is a newborn child and, thus, every premature infant would be a neonate.  However, not every neonate is a premature infant.  

Therefore, the present specification fails to provide adequate written description for the combination of oxysterols with immunosuppressive agent or corticosteroid, vitamin D, etc. for treatment of necrotizing enterocolitis or for treatment of “neonate” in general.  That is, the specification as originally filed does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the entire scope of the claimed invention.
This is both a written description rejection and a new matter rejection.

The rejection of claims 5, 9, 14, 17, 19, 24 and 25 under 35 USC 112, second paragraph is made moot by the cancellation of the instant claims.

The rejection of claims 1-4, 7, 10-13, 15, 16, 18 and 20-23 under 35 USC 112, second paragraph is withdrawn.
The rejection of claims 2-4 and 10 under 35 USC 112, 4th paragraph is maintained.
Applicant traversed the rejection to the extent it applies to the claims as amended.  According to applicant, each of the amended claims further defines an aspect of the claimed method.  Applicant’s argument was considered but not persuasive for the following reasons.
The recitation of the mode of action of the oxysterols does not limit the scope of the compound.  For example, the present specification states:

    PNG
    media_image2.png
    80
    626
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    196
    627
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    164
    627
    media_image4.png
    Greyscale

In essence, the limitations set forth by the instant claims are attributed to the claimed oxysterols and, thus, do not limit the scope of the claimed invention.
For this reason, the rejection of claims 2-4 and 10 under 35 USC 112, 4th paragraph is maintained.
Claim Rejections - 35 USC § 102
The rejection of claims 5, 9, 19 and 24 under 35 USC 102(a)(1) over Parks et al. (US 2002/0010128) is made moot by the cancellation of the instant claims.

The rejection of claims 1-4, 6, 10, 11, 15, 16, 18 and 21-23 under 35 USC 102(a)(1) over Parks et al. (US 2002/0010128) is withdrawn.

The rejection of claims 5, 24 and 25 under 35 USC 102(a)(1) over Benner (WO 2016/007762 cited by applicant on IDS submitted 10/23/2019) is made moot by the cancellation of the instant claims.

The rejection of claims 1-4, 6, 10, 11, 15, 16, 18 and 21-23 under 35 USC 102(a)(1) over Benner (WO 2016/007762 cited by applicant on IDS submitted 10/23/2019) is withdrawn.

Claim Rejections - 35 USC § 103
The rejections under 35 USC 103 of i) claims 7 and 8 over Benner (WO 2016/007762 cited by applicant on IDS submitted 10/23/2019) or ii) claim 20 over Parks et al. (US 2002/0010128) are withdrawn.

The rejection of claims 9, 14, 17 and 19 under 35 USC 103 over Benner (WO 2016/007762 cited by applicant on IDS submitted 10/23/2019) in view of Chao et al. (US 2007/0093470), Clermont et al. (US 8,165,819), Elias (US 5,310,742) and/or Nguyen (US 9,532,968) is made moot by the cancellation of the instant claims.

The rejection of claims 12, 13, 16 and 20 under 35 USC 103 over Benner (WO 2016/007762 cited by applicant on IDS submitted 10/23/2019) in view of Chao et al. (US 2007/0093470), Clermont et al. (US 8,165,819), Elias (US 5,310,742) and/or Nguyen (US 9,532,968) is withdrawn.

Claims 1-4, 6-8, 10-13, 15, 18, 20-23, 26 and 27 are rejected under 35 USC 103 over Chao et al. (US 2007/0093470) and Benner (WO 2016/007762 cited by applicant on IDS submitted 10/23/2019) in view of Clermont et al. (US 2008/0228456), Coulter (US 8,535,713) and Chim et al. (US 2016/0376651).
Chao teaches the use LXR modulators in treating inflammatory diseases such as rheumatoid arthritis, psoriasis, Crohn’s disease, ulcerative colitis, celiac disease, necrotizing enterocolitis, etc. (see the entire article, especially paragraphs 407, 403-411).
Benner teaches treating diseases and/or disorders related to myelin injury, such as, neonatal brain injury, seizures, multiple sclerosis, stroke, etc., utilizing oxysterols such as 20α-hydroxycholesterol; 22(R)-hydroxycholesterol; 22(S)-hydroxycholesterol; 24(R)-hydroxycholesterol; 24(S)-hydroxycholesterol; 25-hydroxycholesterol; and 27-hydroxycholesterol; or a pharmaceutically acceptable salt thereof (see the entire article, especially Abstract; paragraphs 0002-0008, 0040-0042).
The reference also teaches
oxysterols are ligands for LXR receptors (see paragraph 0041);
composition comprising said compounds and at least one pharmaceutically acceptable carrier (see paragraphs 0067-00108, 00171; instant claims 21 and 24);
various modes of administration including oral and parenteral administrations (see paragraphs 00124-00129; instant claim 22 and 23); and
the oxysterol can be administered in combination, simultaneously or sequentially, with an additional therapeutic agent (see paragraphs 00130-00136; instant claim 
11).

Based on the teaching of Chao of the use of LXR modulators in the treatment of necrotizing enterocolitis, the skilled artisan in the medical/pharmaceutical art would have the reasonable expectation that other LXR modulators, such as, the oxysterols taught by the Benner would also be useful in treating necrotizing enterocolitis.

Claims 2-4 and 10 recites properties of the oxysterols, i.e., reduction of NFĸB activation and TH17 polarization (see paragraphs 0031 and 0121-0122 of the present specification).  
However, as noted by MPEP § 2112, “[P]roducts of identical chemical composition cannot have mutually exclusive properties. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the compounds as taught by Benner would be expected to reduce NFĸB activation and TH17 polarization as recited by instant claims 2-4 and 10.

As recognized by MPEP § 2144.06(I):

    PNG
    media_image5.png
    325
    639
    media_image5.png
    Greyscale

Thus, the combination of antibiotic, cyclosporine and corticosteroid with oxysterols taught by Benner for treating necrotizing enterocolitis would have been prima facie obvious to the skilled artisan in the art at the time of the present invention because each is known in the art to be useful in treating necrotizing enterocolitis (see for example, US 2008/0228456, paragraph 92-93 (vancomycin and gentamycin); US 8,535,713, claim 15 (cyclosporine); US 2016/0376651, paragraph 77 (corticosteroids)).

Claims 26 and 27 differ by reciting wherein the subject is a neonate or a premature infant. 
However, as defined necrotizing enterocolitis:

    PNG
    media_image6.png
    159
    641
    media_image6.png
    Greyscale

Therefore, treatment of a neonate or a premature infant would be prima facie obvious.
For these reason, the claimed invention is prima facie obvious.

Response to Arguments
Applicant argues
the teaching/suggestion to make the claimed combination and the reasonable expectation of success must both be found in the prior art and cannot be based on applicant’s disclosure;
Chao 
is not directed to inflammatory diseases or disorders and only mentions “inflammatory” in context of inflammatory and hyperproliferative skin diseases and inflammatory bowel diseases; provides no reason for the skilled person to focus on NEC;
mentions “oxysterol” only as a means of decreasing SREBP levels as part of the HMG-CA reductase pathway;
neither Chao nor Benner link the identity of the compounds of Chao to the oxysterols disclosed in Benner and Chao does not test any compound in any of the listed diseases/disorders; and
there is no connection between the uses taught by Benner with any method in Chao.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
As discussed above, Chao teaches the use of LXR modulators in the treatment of necrotizing enterocolitis and Benner teaches oxysterols as LXR modulators.  Based on said teachings by the cited references and the level of skill of the ordinary artisan in the medical/pharmaceutical art, said skilled artisan would have the reasonable expectation that the LXR modulators, i.e., oxysterols, taught by Benner would also be useful for treating necrotizing enterocolitis.
Applicant also argues 
Chao 
is not directed to inflammatory diseases or disorders and only mentions “inflammatory” in context of inflammatory and hyperproliferative skin diseases and inflammatory bowel diseases; provides no reason for the skilled person to focus on NEC;
mentions “oxysterol” only as a means of decreasing SREBP levels as part of the HMG-CA reductase pathway;
neither Chao nor Benner provide information linking the identity, structure and/or function of the compounds of Chao to the oxysterols disclosed in Benner and Chao does not test any compound in any of the listed diseases/disorders; and
there is no connection between the uses taught by Benner with any method in Chao.
The issue is not how many times Chao mentions inflammatory or inflammation or oxysterol; or whether there is a link between the compounds/use taught by Benner and those taught by the Chao.  The issue is that Chao teaches the use of “LXR modulator” for treating necrotizing enterocolitis and oxysterols are known LXR modulators, as evidenced by Benner.  Based on said facts, the skilled artisan in the art at the time of the present invention would have the reasonable expectation that oxysterols, taught by Benner, would also be useful in treating necrotizing enterocolitis.
Lastly, applicant argues Chao does not test any compound in any of the listed diseases/disorder.  
It is noted that the court has held that a reference is not limited to its working examples.  It must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).  
As discussed above, Chao teaches LXR modulators are useful in treating necrotizing enterocolitis.  The fact that other diseases/disorders are also listed does not nullify the teaching of the use of LXR modulators in treating necrotizing enterocolitis.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628